     Case 1:14-md-02542-VSB-SLC Document 1132 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1128 to file portions of the documents at ECF No. 1129 with

redactions is GRANTED. The documents filed at ECF No. 1130 shall remain as only visible to the

selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF No. 1128.


Dated:          New York, New York
                October 5, 2020                              SO ORDERED
